*310MEMORANDUM *
In this Section 1983 action, Arizona Water Company (AWC) asserts that the City of Casa Grande (the City) has taken its property in violation of the Fifth and Fourteenth Amendments by infringing AWC’s state-conferred exclusive right to provide water service in the Casa Grande area. The district court dismissed the action for lack of ripeness. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
To the extent that AWC’s Complaint is a demand for compensation for the alleged taking of its property, its takings claim is not ripe because AWC did not first seek compensation through available state procedures. Williamson County Regional Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 194, 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985). To the extent that AWC seeks injunctive and declaratory relief by purporting to assert a facial challenge based on the City’s merely contacting Reliant Energy, it has not stated a cognizable takings claim. The district court properly dismissed this action, leaving AWC to pursue the injunctive and compensatory relief which, AWC concedes, is available in state court.1
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. AWC’s motion to strike is denied.